
	
		II
		109th CONGRESS
		2d Session
		S. 4089
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To modernize and expand the reporting requirements
		  relating to child pornography, to expand cooperation in combating child
		  pornography, to require convicted sex offenders to register online identifiers,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stop the Online Exploitation of
			 Our Children Act of 2006.
		2.Amendment of
			 reporting requirements
			(a)In
			 generalChapter 110 of title 18, United States Code, is amended
			 by inserting after section 2257 the following:
				
					2257A.Obligation
				to report child pornography by online service providers
						(a)Definitions
							(1)In
				generalIn this section, section 2257B, and section 2257C—
								(A)the terms
				attorney for the government and State have the
				meanings given those terms in rule 1 of the Federal Rules of Criminal
				Procedure.
								(B)the term
				electronic communication service has the meaning given that term
				in section 2510;
								(C)the term
				Internet has the meaning given that term in section 231(e) of the
				Communications Act of 1934 (47 U.S.C. 231(e));
								(D)the term
				online service includes any—
									(i)Internet content
				hosting service;
									(ii)domain name
				registration service;
									(iii)Internet search
				service;
									(iv)Internet social
				networking site, chat room, message board, or any other similar service using
				the Internet;
									(v)Internet service
				that provides e-mail, instant messaging, or any other similar service using the
				Internet;
									(vi)electronic
				communication service;
									(vii)Internet
				service provider (including any wireless carrier that provides Internet
				access);
									(viii)Internet image
				or video sharing service; and
									(ix)remote computing
				service; and
									(E)the term
				remote computing service has the meaning given that term in
				section 2711.
								(2)ConstructionThe
				inclusion of any type of service in the list under paragraph (1)(D) may not be
				construed to mean that such type of service is not an electronic communication
				service or a remote computing service.
							(b)Duty To
				report
							(1)In
				generalWhoever, while engaged in providing an online service to
				the public through a facility or means of interstate or foreign commerce,
				obtains actual knowledge of any facts or circumstances described in paragraph
				(2) shall, as soon as reasonably possible, make a report of such facts or
				circumstances to the CyberTipline of the National Center for Missing and
				Exploited Children, or any successor to the CyberTipline operated by such
				center.
							(2)Facts or
				circumstancesThe facts or circumstances described in this
				paragraph are any facts or circumstances that appear to indicate a violation
				of—
								(A)section 2251,
				2251A, 2252, 2252A, 2252B, or 2260 that involves child pornography or;
								(B)section
				1466A.
								(c)Contents of
				report
							(1)In
				generalTo the extent available to an online service provider,
				each report under subsection (b)(1) shall include the following
				information:
								(A)Information
				about the involved individualInformation relating to the
				Internet identity of any individual who appears to have violated a Federal law
				in the manner described in subsection (b)(2), including the screen name, user
				identification name, e-mail address, website address, and uniform resource
				locator.
								(B)Historical
				referenceInformation relating to when any apparent child
				pornography was uploaded, transmitted, reported to, or discovered by the online
				service provider, including a date and time stamp and time zone.
								(C)Geographic
				location informationInformation relating to the geographic
				location of the involved individual, hosting website, or uniform resource
				locator, including the street address, telephone number, area code, zip code,
				and any Internet Protocol address.
								(D)Images of
				apparent child pornographyAny image of any apparent child
				pornography relating to the incident such report is regarding.
								(E)Company contact
				informationAccurate contact information for the online service
				provider making the report, including the address, telephone number, facsimile
				number, e-mail address of, and individual point of contact for, such online
				service provider.
								(2)Additional
				information
								(A)In
				generalA report under subsection (b)(1) may include information
				or material developed or discovered by an online service provider, in addition
				to the information required under paragraph (1) of this subsection.
								(B)Not
				requiredAn online service provider shall not be required to
				include any additional information described in subparagraph (A) in a report
				under subsection (b)(1).
								(d)Forwarding of
				report to law enforcement
							(1)In
				generalThe National Center for Missing and Exploited Children
				shall forward each report made under subsection (b)(1) to any appropriate law
				enforcement agency designated by the Attorney General under subsection
				(e)(2).
							(2)State and local
				law enforcementThe National Center for Missing and Exploited
				Children may forward any report made under subsection (b)(1) to an appropriate
				official of a State or political subdivision of a State for the purpose of
				enforcing State criminal law.
							(3)Foreign law
				enforcementThe National Center for Missing and Exploited
				Children may forward any report made under subsection (b)(1) to any appropriate
				foreign law enforcement agency designated by the Attorney General under
				subsection (e)(3), subject to the conditions established by the Attorney
				General under subsection (e)(3).
							(e)Attorney
				general responsibilities
							(1)In
				generalThe Attorney General shall enforce this section.
							(2)Designation of
				Federal agenciesThe Attorney General shall designate promptly
				the Federal law enforcement agency or agencies to which a report shall be
				forwarded under subsection (d)(1).
							(3)Designation of
				foreign agenciesThe Attorney General shall promptly—
								(A)designate the
				foreign law enforcement agencies to which a report may be forwarded under
				subsection (d)(3); and
								(B)establish the
				conditions under which such a report may be forwarded to such agencies.
								(f)Failure to
				report
							(1)Knowing and
				willful failureAn online service provider that knowingly and
				willfully fails to make a report required under subsection (b)(1) shall be
				fined—
								(A)in the case of an
				initial knowing and willful failure to make a report, not more than $150,000;
				and
								(B)in the case of
				any second or subsequent knowing and willful failure to make a report, not more
				than $300,000.
								(2)Negligent
				failureAn online service provider that negligently fails to make
				a report required under subsection (b)(1) shall be subject to a civil penalty
				of—
								(A)in the case of an
				initial negligent failure to make a report, not more than $50,000; and
								(B)in the case of
				any second or subsequent negligent failure to make a report, not more than
				$100,000.
								(g)Protection of
				privacyNothing in this section shall be construed to require an
				online service provider to—
							(1)monitor any user,
				subscriber, or customer of that provider;
							(2)the content of
				any communication of any person described in paragraph (1); or
							(3)affirmatively
				seek facts or circumstances described in subsection (b)(2).
							(h)Conditions of
				disclosure of information contained within report
							(1)In
				generalExcept as provided in paragraph (2), a law enforcement
				agency that receives a report under subsection (d) shall not disclose any
				information contained in that report.
							(2)Permitted
				disclosuresA law enforcement agency may disclose information in
				a report received under subsection (d)—
								(A)to an attorney
				for the government for use in the performance of the official duties of that
				attorney;
								(B)to such officers
				and employees of that law enforcement agency, as may be necessary in the
				performance of their investigative and recordkeeping functions;
								(C)to such other
				government personnel (including personnel of a State or subdivision of a State)
				as are determined to be necessary by an attorney for the government to assist
				the attorney in the performance of the official duties of the attorney in
				enforcing Federal criminal law; or
								(D)if the report
				discloses a violation of State criminal law, to an appropriate official of a
				State or subdivision of a State for the purpose of enforcing such State
				law.
								(i)Evidence
				preservation
							(1)In
				generalAn online service provider shall store any image and
				other information relating to the facts or circumstances of any incident
				reported under subsection (b)(1) for not less than 180 days after the date that
				the report is transmitted to the National Center for Missing and Exploited
				Children through the CyberTipline, or for such longer period of time as may be
				requested by the National Center for Missing and Exploited Children or a law
				enforcement agency.
							(2)Destruction of
				evidenceAn online service provider shall not destroy any data
				that, to the online service provider’s knowledge, relates to an incident
				reported under subsection (b)(1) during the 180-day period beginning on the
				date that report is transmitted to the National Center for Missing and
				Exploited Children through the CyberTipline, or for such longer period of time
				as may be requested by the National Center for Missing and Exploited Children
				or a law enforcement agency.
							2257B.Use of
				images to combat child pornography
						(a)In
				generalThe National Center
				for Missing and Exploited Children is authorized to provide elements of any
				image it receives through its CyberTipline to an online service provider for
				the sole and exclusive purpose of permitting that online service provider to
				stop the further transmission of that image. Such elements may include unique
				identification numbers generated from the data contained in the image file and
				other technology that serves to identify and stop the transmission of child
				pornography.
						(b)Use by online
				service providersAny online service provider that receives an
				image element from the National Center for Missing and Exploited Children under
				this section may use such element only for the purposes described in this
				section, provided that such use shall not relieve the online service provider
				from its reporting obligations under section 2257A.
						2257C.Limitations
				on liability
						(a)National Center
				for Missing and Exploited Children
							(1)In
				generalExcept as provided in paragraphs (2) and (3), a civil
				claim or criminal charge against the National Center for Missing and Exploited
				Children, including any director, officer, employee, or agent of such center,
				arising from the performance of the CyberTipline responsibilities or functions
				of such center, as described in this section, section 2257A or 2257B of this
				title, or section 404 of the Missing Children's Assistance Act (42 U.S.C.
				5773), or from the effort of such center to identify child victims may not be
				brought in any Federal or State court.
							(2)Intentional,
				reckless, or other misconductParagraph (1) shall not apply to a
				claim or charge if the National Center for Missing and Exploited Children, or a
				director, officer, employee, or agent of such center—
								(A)engaged in
				intentional misconduct; or
								(B)acted, or failed
				to act—
									(i)with actual
				malice;
									(ii)with reckless
				disregard to a substantial risk of causing injury without legal justification;
				or
									(iii)for a purpose
				unrelated to the performance of any responsibility or function under this
				section, section 2257A or 2257B of this title, or section 404 of the Missing
				Children's Assistance Act (42 U.S.C. 5773).
									(3)Ordinary
				business activitiesParagraph (1) shall not apply to an act or
				omission relating to an ordinary business activity, including general
				administration or operations, the use of motor vehicles, or personnel
				management.
							(b)Online service
				providers
							(1)In
				generalExcept as provided in paragraphs (2) and (3), a civil
				claim or criminal charge against an online service provider, including any
				director, officer, employee, or agent of such online service provider, arising
				from the performance of the reporting responsibilities of such online service
				provider under this section, section 2257A, or section 2257B may not be brought
				in any Federal or State court.
							(2)Intentional,
				reckless, or other misconductParagraph (1) shall not apply to a
				claim if the online service provider, or a director, officer, employee, or
				agent of that online service provider—
								(A)engaged in
				intentional misconduct; or
								(B)acted, or failed
				to act—
									(i)with actual
				malice;
									(ii)with reckless
				disregard to a substantial risk of causing injury without legal justification;
				or
									(iii)for a purpose
				unrelated to the performance of any responsibility or function under this
				section, section 2257A, or section 2257B.
									(3)Ordinary
				business activitiesParagraph (1) shall not apply to an act or
				omission relating to an ordinary business activity of an online service
				provider, including general administration or operations, the use of motor
				vehicles, or personnel
				management.
							.
			(b)Conforming
			 amendments
				(1)Repeal of
			 superceded provisionSection 227 of the Crime Control Act of 1990
			 (42 U.S.C. 13032) is repealed.
				(2)Table of
			 sectionsThe table of sections for chapter 110 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 2257 the following:
					
						
							2257A. Obligation to report child pornography by online service
				providers.
							2257B. Use of images to combat child pornography.
							2257C. Limitations on
				liability.
						
						.
				3.Encouraging
			 foreign countries to combat child pornography and child
			 exploitationThe United States
			 Trade Representative, the Attorney General of the United States, and the head
			 of any other relevant Federal agency shall take appropriate action to encourage
			 foreign governments to—
			(1)stop the production and transmission of
			 child pornography in the country of such government; and
			(2)cooperate with law enforcement agencies in
			 the United States, including Federal agencies and Internet Crimes Against
			 Children Task Forces, to combat the creation and transmission of child
			 pornography.
			4.Authorization of
			 funds to combat child pornographyThere are authorized to be appropriated to
			 the Attorney General $20,375,000 for grants to Internet Crimes Against Children
			 Task Force.
		5.Registration of
			 online identifiers of sex offenders
			(a)In
			 generalSection 114(a) of the
			 Sex Offender Registration and Notification Act (42 U.S.C. 16914(a)) is
			 amended—
				(1)by redesignating paragraph (7) as paragraph
			 (8); and
				(2)by inserting
			 after paragraph (6) the following:
					
						(7)Any e-mail
				address, instant message address, or other similar Internet identifier used by
				the sex offender to communicate over the
				Internet.
						.
				(b)Updating of
			 informationSection 113(c) of the Sex Offender Registration and
			 Notification Act (42 U.S.C. 16913(c)) is amended by inserting e-mail
			 address, instant message address, or other similar Internet identifier used by
			 the sex offender to communicate over the Internet, before or
			 student status.
			(c)Failure To
			 register online identifiersSection 2250 of title 18, United
			 States Code, is amended—
				(1)in subsection
			 (b), by inserting or (d) after subsection (a);
			 and
				(2)by adding at the
			 end the following:
					
						(d)Failure To
				register online identifiers
							(1)In
				generalIt shall be unlawful for any person who is required to
				register under the Sex Offender Registration and Notification Act (42 U.S.C.
				16901 et seq.) to fail to provide an e-mail address, instant message address,
				or other similar Internet identifier used by that person to communicate over
				the Internet to the appropriate official for inclusion in the sex offender
				registry, as required under that Act.
							(2)PenaltyAny
				person who violates paragraph (1) shall be fined under this title, imprisoned
				not more than 10 years, or
				both.
							.
				6.Use of the
			 Internet as an aggravating factor
			(a)In
			 generalChapter 110 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2260B.Use of the
				Internet as an aggravating factor
						(a)In
				generalIt shall be unlawful
				for any person to—
							(1)commit a violation of section 1466A, 1470,
				2251, 2251A, 2252, 2252A, 2252B, or 2260 that does not require, as an element
				of such violation, the use of the Internet; and
							(2)use the Internet
				to commit the violation described in paragraph (1).
							(b)Penalty
							(1)In
				generalAny person who violates subsection (a) shall be
				imprisoned for 10 years.
							(2)Consecutive
				sentenceA term of imprisonment imposed under this section shall
				be consecutive to the sentence of imprisonment for any other
				offense.
							.
			(b)Table of
			 sectionsThe table of sections for chapter 110 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						2260B. Use of the Internet as an aggravating
				factor.
					
					.
			7.Removal of
			 offenders from social networking sitesAny online service provider (as that term is
			 defined in section 2257A of title 18, United States Code, as added by this Act)
			 that is a social networking site shall implement effective measures to remove
			 any web page hosted by that provider that is associated with any identifier
			 listed in section 114(a) of the Sex Offender Registration and Notification Act
			 (42 U.S.C. 16914(a)), as amended by this Act.
		
